Case 3:20-cv-03297-CRB Document 19-1 Filed 07/16/20 Page 1 of 1

State Bar of Nevada
Certificate of Good Standing

IT IS HEREBY CERTIFIED that Nicole Lovelock,
Bar Number 11187 was admitted by the Supreme Court of the State of Nevada on
~ 10/14/2008 as an Attorney and Counselor at Law duly licensed to practicein all courts of
the State of Nevada, It is further certified that Nicole Lovelockismow an
Active member of the State Bar of Nevada in good standing.

DATED) Tuesday, June 30, 2020.

Vanessa Dalton
Member Services Administrator
State Bar of Nevada
